Citation Nr: 0733052	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
May 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In May 2004, May 
2006, and September 2006, the Board remanded the veteran's 
claims for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
right knee has been manifested by pain, locking, stiffness, 
swelling, tenderness and occasional crepitus.  Functional 
loss has equated to no worse than flexion to 90 degrees and 
extension to 5 degrees; recurrent subluxation or lateral 
instability has not been shown.

2.  The veteran's service-connected chondromalacia of the 
left knee has been manifested by pain, locking, stiffness, 
swelling, tenderness and occasional crepitus.  Functional 
loss has equated to no worse than flexion to 70 degrees with 
full extension; recurrent subluxation or lateral instability 
has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected chondromalacia patella of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected chondromalacia patella of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through February 2002, June 2004, October 
2005, and September 2006 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his claims.  In the September 2006 
notice letter, the veteran was provided with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in June 2007, which 
followed the adequate notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2002, June 2004, 
October 2005, and September 2006 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  Records from multiple private 
treatment providers identified by the veteran have also been 
obtained, including records from L.J.H., M.D.  Pursuant to 
the Board's September 2006 remand, the veteran was requested 
to submit further evidence from Dr. L.J.H. or submit an 
authorized release form in order for VA to obtain the 
records.  The veteran did not respond to this request.  
Significantly, the veteran has not otherwise alleged that 
there are any other outstanding medical records probative of 
his claims on appeal that need to be obtained.  Additionally, 
the veteran was provided several VA examinations in relation 
to his claims, the reports of which are of record.  
Furthermore, the veteran was afforded a hearing before the 
Board in July 2006, the transcript of which is also of 
record.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in November 2001.)

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service-connected chondromalacia patella of the 
right and left knee has been rated as 10 percent disabling 
for each knee under Diagnostic Code 5257 for "recurrent 
subluxation or lateral instability."  Under that diagnostic 
code, a 10 percent rating is warranted for slight recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2007).

Additionally, disabilities of the knee may be evaluated on 
the basis of limitation of motion.  The criteria for 
limitation of flexion of the leg are found under Diagnostic 
Code 5260.  A noncompensable (zero percent) rating is 
warranted if flexion is limited to 60 degrees; a 10 percent 
rating is warranted if flexion is limited to 45 degrees; a 
20 percent rating is warranted if flexion is limited to 30 
degrees; and a 30 percent rating is warranted if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  The knee may also be rated under limitation of 
extension of the leg under Diagnostic Code 5261.  Under this 
code, a noncompensable rating is warranted if extension is 
limited to 5 degrees; a 10 percent rating is warranted if 
extension is limited to 10 degrees; a 20 percent rating is 
warranted if extension is limited to 15 degrees; a 30 percent 
rating is warranted if extension is limited to 20 degrees; a 
40 percent rating is warranted if extension is limited to 30 
degrees; and a 50 percent rating is warranted if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic 
Code 5261).  (Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2007).)

A review of the medical evidence reveals that the most 
current VA examination was administered in January 2007.  
This was scheduled pursuant to the Board's September 2006 
remand.  After a review of the claims file and an examination 
of the veteran, the examiner diagnosed the veteran with a 
surgically-repaired right meniscal injury and bilateral 
chondromalacia patellae.  The veteran reported symptoms of 
constant pain, locking, swelling, and feelings of 
instability.  Range of motion testing reflected flexion of 
the right knee to 130 degrees and extension to 5 degrees.  
Flexion of the left knee was to 130 degrees with full 
extension.  The examiner reported that the motion was 
apparently free of pain.  The examiner also found that the 
veteran's knees were tender, stable, and without crepitus.  
X-rays were within normal limits except for bipartite 
patellae.

Based on the January 2007 VA examination, an evaluation in 
excess of 10 percent is not warranted for chondromalacia of 
the right or left knee.  Range of motion testing did not 
reflect even a compensable degree of limitation of flexion or 
extension for either leg.  The examiner also reported that 
the veteran's motion was apparently pain free.  Without 
flexion limited to worse than 45 degrees or extension limited 
to worse than 10 degrees, a higher rating is not warranted 
for the right or the left knee.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5260, 5261).  Because compensable ratings 
have been established for each knee, the evaluations already 
contemplate any additional functional loss due to pain, 
weakness, excess fatigability, and incoordination.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  
Additionally, the examiner did not note that the veteran 
exhibited recurrent subluxation or lateral instability.  In 
fact, the examiner determined that the veteran's knees were 
stable.  Because the current examination evidence does not 
show that the veteran experienced at least moderate recurrent 
subluxation or lateral instability in the right or the left 
knee as a result of his service-connected chondromalacia 
patella, a higher rating is also not warranted under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Previous VA examination reports, as well as VA treatment 
records and private treatment records, also do not contain 
objective medical evidence by which to assign an evaluation 
in excess of 10 percent for the veteran's knee disabilities.  
In an October 2005 VA examination report, the veteran had 
complaints of severe pain, stiffness, swelling, and flare-
ups.  The examiner reported that the veteran had pain-free 
flexion of the right leg to 90 degrees and pain-free flexion 
of the left leg to 72 degrees.  The veteran was able to flex 
his right leg to 120 degrees with pain and his left leg to 92 
degrees with pain.  Extension was full bilaterally.  The 
examiner noted that there was no additional functional 
limitation from pain, fatigue, or lack of endurance on 
repetitive use.  The examiner also noted tenderness and 
crepitus bilaterally, but found no laxity, effusion, 
deformity, recurrent subluxation, or lateral instability.  
The examiner provided a diagnosis of bilateral chondromalacia 
of the patellae and also noted minimal arthritis of the 
knees.  An associated x-ray report indicated that the veteran 
had bipartite patellas with minimal spurring on the articular 
surfaces of the patellas.  Arthritis was not documented in 
the October 2005 x-ray report.  Although the October 2005 
examination reflected worse range of motion than the more 
recent January 2007 examination, a higher rating is not 
warranted because the limitation of motion still did not rise 
to even a compensable level.  Additionally, recurrent 
subluxation and lateral instability were specifically found 
not to exist by the examiner.

The veteran also underwent VA examination in February 2005.  
The left knee was found to be nearly normal with range of 
motion from zero to 130 degrees and no evidence of 
subluxation or instability.  Regarding the right knee, the 
examiner reported that the veteran had knee surgery just ten 
days prior to the examination.  He concluded that examination 
of the right knee was limited and did not represent the 
veteran's baseline status.  Because the veteran was ten days 
removed from right knee surgery, and given the examiner's 
comments, the Board does not find that evidence garnered from 
the February 2005 examination report accurately represents 
the current severity of the veteran's service-connected right 
knee disability.  In any event, the veteran has already been 
awarded a 100-percent rating for convalescence as a result of 
the right knee surgery from February 18, 2005 to May 1, 2005.  
See 38 C.F.R. § 4.30 (2007).

Other evidence of record includes a November 2002 VA 
examination report.  In that report, the veteran had normal 
range of motion and the examiner reported that the veteran's 
knees were stable.  He was diagnosed with probable 
degenerative joint disease.  March 2002 and November 2002 x-
ray reports indicated bilateral bipartite patellae with 
intact and well-preserved joint spaces.  VA treatment records 
from the Columbia VAMC documented complaints of knee pain but 
did not contain relevant objective findings.  Private 
treatment records documented complaints of right knee pain, 
but contained few findings concerning severity.  Of note, in 
a May 2005 treatment record, Dr. L.J.H. reported that the 
veteran had a swollen right knee with good non-tender range 
of motion.  Therefore, the record does not contain evidence 
with which to assign a rating in excess of 10 percent for 
chondromalacia patella of the right or left knee under 
Diagnostic Codes 5257, 5260, or 5261.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion and extension of both knees are such 
that a compensable rating is not warranted for either flexion 
or extension, separate ratings are not for application.

The Board also notes that separate ratings may be assigned 
for arthritis of the knee (Diagnostic Code 5003-5010) and 
instability (Diagnostic Code 5257).  VAOPGCPREC 23-97 (July 
1997).   However, instability must be severe enough to 
warrant at least a compensable degree of disability.  As 
discussed above, such is not the case concerning the 
veteran's knee disabilities.  Instability has not been 
clinically shown.  Thus, the veteran has no instability that 
warrants a compensable rating.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5257).  Furthermore, arthritis of the right 
or left knee has not been established by x-ray evidence.  
Although examiners have noted probable degenerative joint 
disease and minimal arthritis, those diagnoses were not 
substantiated by the contemporary x-ray reports.  Indeed, 
none of the multiple x-ray reports from 1997 to 2007 
indicated that the veteran had arthritis of his right or left 
knee.  Therefore, separate ratings are not assignable under 
either 5003-5010 or 5257.

The Board has also considered the applicability of a higher 
evaluation for the veteran's knee disabilities under other 
potentially applicable diagnostic codes.  However, because 
ankylosis, dislocated cartilage, or impairment of the tibia 
or fibula has not been clinically shown, an evaluation would 
not be in order under Diagnostic Code 5256, 5258, or 5262.  
See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's service-connected knee 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
knee disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the evaluation 
assigned), or frequent periods of hospitalization, or 
evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims for an 
increased rating for his service-connected knee disabilities.  
While the Board does not doubt the sincerity of the veteran's 
belief that his knee disabilities are more severely disabling 
than they are currently rated, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 10 percent for chondromalacia 
patella of the right and left knee must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 10 percent for service-connected 
chondromalacia patella of the right knee is denied.

An evaluation in excess of 10 percent for service-connected 
chondromalacia patella of the left knee is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


